      Case 1:18-cv-01339-CRC Document 98-4 Filed 10/21/20 Page 1 of 10




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

                                    )
JAMES PRICE,                        )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )   Civil Action No. 18-1339 (CRC)
                                    )
UNITED STATES DEPARTMENT            )
OF JUSTICE,                         )
                                    )
                  Defendant.        )
____________________________________)




                    OJP – EXHIBIT A
Case 1:18-cv-01339-CRC Document 98-4 Filed 10/21/20 Page 2 of 10
      Case 1:18-cv-01339-CRC Document 98-4 Filed 10/21/20 Page 3 of 10




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

                                    )
JAMES PRICE,                        )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )   Civil Action No. 18-1339 (CRC)
                                    )
UNITED STATES DEPARTMENT            )
OF JUSTICE,                         )
                                    )
                  Defendant.        )
____________________________________)




                    OJP – EXHIBIT B
Case 1:18-cv-01339-CRC Document 98-4 Filed 10/21/20 Page 4 of 10
Case 1:18-cv-01339-CRC Document 98-4 Filed 10/21/20 Page 5 of 10
Case 1:18-cv-01339-CRC Document 98-4 Filed 10/21/20 Page 6 of 10
Case 1:18-cv-01339-CRC Document 98-4 Filed 10/21/20 Page 7 of 10
Case 1:18-cv-01339-CRC Document 98-4 Filed 10/21/20 Page 8 of 10
      Case 1:18-cv-01339-CRC Document 98-4 Filed 10/21/20 Page 9 of 10




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

                                    )
JAMES PRICE,                        )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )   Civil Action No. 18-1339 (CRC)
                                    )
UNITED STATES DEPARTMENT            )
OF JUSTICE,                         )
                                    )
                  Defendant.        )
____________________________________)




                    OJP – EXHIBIT C
Case 1:18-cv-01339-CRC Document 98-4 Filed 10/21/20 Page 10 of 10
